Citation Nr: 1522773	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-21 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for a thyroid disability

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This appeal to the Board of Veterans' Appeals (BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

As concerning his claimed psychiatric disability, the Board notes that the record reflects various diagnostic impressions, including PTSD.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In August 2014, the Veteran testified via videoconference before the undersigned; a transcript of that hearing is of record.  The record was held open for 30 days following the hearing to allow the Veteran to submit additional evidence.  In September 2014, additional evidence was submitted pertinent to the Veteran's claims of entitlement to service connection for PTSD and a thyroid disorder, along with a waiver of RO consideration of the of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304 (2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed December 2003 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.
 
2.  The evidence added to the record since the December 2003 Board decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

3.  The Veteran has an acquired psychiatric disorder, including PTSD, that is as likely as not related to his active military service.  

4.  The Veteran had service in the Republic of Vietnam and is thus presumed to have been exposed to herbicides during service.
 
5. The Veteran has a thyroid disorder, including hypothyroidism, that is as likely as not caused by in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  The December 2003 Board decision is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  


2.  New and material evidence has been presented since the December 2003 Board decision to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103, 20.1104 3.156(a) (2014).

3.  The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4. The criteria for service connection for a thyroid disorder, due to in-service herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this decision, the Board is reopening and granting the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Board is also granting service connection for a thyroid disorder.  This award thus represents a complete grant of the benefits sought on appeal as concerning those claims.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2014).


II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for a psychiatric disability.  For the following reasons, the Board finds that reopening is warranted.

The Veteran originally filed a service connection claim for a psychiatric disability in March 2000.  See also April 2000 Statement in Support of Claim (clarifying that he was seeking service connection for "nervous condition PTSD").  An August 2000 rating decision denied the service connection for PTSD and "nerves."  In October 2000, the Veteran submitted a statement with additional information concerning his psychiatric symptomatology and treatment, which indicated his disagreement with the August 2000 denial.  See 38 C.F.R. § 20.200 (2014) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201 (2014) (providing, in pertinent part, that a NOD is a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative action by the agency of original jurisdiction (AOJ) and a desire for appellate review).  A subsequent May 2002 rating decision again denied service connection for PTSD and "nerves."  The RO confirmed and continued that denial in a September 2002 statement of the case (SOC).  The Veteran perfected his appeal as to the denial of entitlement to service connection for a nervous disorder, and, in a December 2003 decision, the Board upheld the RO's denial.  The Veteran did not appeal that decision to the higher Court of Appeals for Veteran's Claims (Court/CAVC); thus, it became final.  See 38 U.S.C.A. §§ 7103, 7104 and 38 C.F.R. §§ 20.1100, 20.1104 (addressing finality of Board decisions).  

In July 2006, the Veteran submitted a new claim for PTSD and depression.  Rating decisions dated in October 2006 declined to reopen the previously denied claim.  See Rating Decisions dated October 10, 2006 and October 16, 2006.  In April 2007, the Veteran submitted a statement reflecting his disagreement with the RO's decisions, and attaching additional documentation, including private psychiatric treatment records and a statement detailing his claimed in-service PTSD stressor of an incident in April or March of 1964 at Camp Pendleton, California, during which he witnessed several men killed by the detonation of an unexploded ("dud") round in an artillery range.  See 38 C.F.R. § 20.200; 38 C.F.R. § 20.201.  See also EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Szemraj v. Principi, 357 F.3d 1370 (2004); and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (emphasizing VA's duty to construe all documents filed by a claimant liberally).  The RO treated this as a claim to reopen and subsequently denied reopening in an April 2007 rating decision.  However, because the Veteran submitted a statement indicating his disagreement with the prior October 2006 decisions within a year of the issuance of that denial, that decision never became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating an appeal).  Accordingly, the evidence accompanying the April 2007 statement is considered to have been filed in conjunction with his appeal of that October 2006 denial, which remained pending by virtue of the timely filed NOD.  Id.  

This is pertinent because, despite subsequent rating decisions in July 2007, February 2008, and February 2012 that continued to deny service connection for a psychiatric disability, in September 2014 the Veteran submitted copies of the unit diary of the Veteran's United States Marine Corps Battery from March 1964, which support the Veteran's claimed in-service stressor that he witnessed the deaths of fellow Marines following the accidental explosion of a "dud" projectile while on an exercise on an artillery range at Camp Pendleton.  

In this regard, according to 38 C.F.R. § 3.156(c), where at any time after VA issues a decision on an original claim, VA receives relevant service records that existed and had not been associated with the claims file when it first decided the claim, VA will reconsider the claim on its merits.  Such records include (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  See also 38 C.F.R. § 3.156(c)(3) (reflecting that, an award made based all, or in part, on the newly received service department records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously decided claim).

However, this provision does not apply to records that VA could not have obtained when deciding the claim, either because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them from an official source.  38 C.F.R. § 3.156(c)(2).  

Here, the Veteran first identified the particular stressor to which these service department records relate in a statement accompanying his April 2007 notice of disagreement, as discussed above.  See April 2007 Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).  Accordingly, the October 2006 rating decision is subject to reconsideration by virtue of the Veteran's later submission of the unit diary, which certainly qualifies as "relevant official service records that existed and had not been associated with the claims file when it first decided the claim."  38 C.F.R. § 3.156(c)(1).  

The submission of these records does not, however, impact the finality of the December 2003 Board decision, because, as noted, the Veteran did not provide any information concerning this claimed stressor until April 2007, let alone information sufficient to allow VA to identify and obtain these records from an official source.  See 38 C.F.R. § 3.156(c)(2).  See also 38 U.S.C.A. §§ 7103, 7104 and 38 C.F.R. §§ 20.1100, 20.1104 (addressing finality of Board decisions).  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).


New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).

Here, the unit records submitted in 2014, coupled with the August 2014 private psychological opinion of D.O.B., Ph.D., constitute new and material evidence sufficient to reopen the claim.  Specifically, the unit records relate to one of the Veteran's claimed in-service psychological stressors, and Dr. D.O.B.'s August 2014 opinion reflects a diagnosis of PTSD related to the Veteran's experiences during his active service.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994) and Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion).  At the time of the December 2003 rating decision, there was not evidence of record reflecting any in-service injury or incurrence, nor was there competent evidence relating the Veteran's psychiatric disability to his active service.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.


III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

A.  Acquired Psychiatric Disorder

The Veteran maintains that he has a current psychiatric disability, including PTSD, that is attributable to stressors incurred during his active duty service.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-V), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

Initially, the Board notes that, as concerning the requirement that PTSD be diagnosed in accordance with the DSM-V, although 38 C.F.R. sections 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV, the changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014).  Accordingly, because the Veteran's case was certified to the Board in May 2014, so before the effective date of the final rule, even though the most recent medical opinion of record, submitted in August 2014, discusses the diagnostic criteria contained in the DSM-IV, there is no need to obtain an updated examination report, especially since the Board is granting the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009).

Here, all three elements to establish service connection have been satisfied.  See 38 C.F.R. §§ 3.303(a), 3.304(f); Shedden, 381 F.3d at 1166-67.  First, records of the Veteran's private psychological treatment reflect a diagnosis of PTSD in accordance with the DSM-IV.  See, e.g., April 2006 Psychological Evaluation from Dr. R.T.M. (reflecting an Axis I diagnosis of "Posttraumatic Stress Disorder, Chronic, Severe" and noting that "[h]e meets the DSM IV criteria for PTSD"); See also Records of Psychiatric Treatment from Dr. R.T.M. dated from May 2006 to September 2007 (reflecting continued PTSD diagnoses in accordance with the DSM-IV criteria and noting that the Veteran "met the DSM IV criteria for PTSD on 03 02 06").  Additional diagnoses include Major Depressive Disorder, Depressive Disorder Not Otherwise Specified (NOS), Dysthymic Disorder, Generalized Anxiety Disorder, Intermittent Explosive Disorder, Insomnia related to PTSD, Panic Disorder with Agoraphobia, Obsessive Compulsive Disorder with Poor Insight.  See Medical Records from Dr. R.T.M. dated from April 2006 to September 2007; March 2011 VA Mental Disorders Examination Report; August 2014 Letter from Dr. D.O.B.  

Second, the Veteran asserts a stressor of witnessing the deaths of fellow Marines following the accidental explosion of a "dud" projectile while on an exercise on an artillery range at Camp Pendleton in March 1964.  See, e.g., April 2007 Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD); August 2014 Board Hearing Testimony.  Specifically, he maintains that, immediately following his release from a period of hospitalization due to a hand injury, he was conducting a "dud sweep" at a firing range at Camp Pendleton, California, when a live round detonated, killing several of his fellow marines and wounding many others.  See August 2014 Board Hearing Testimony; September 2014 Letter from the Veteran's Representative.  

As noted, copies of the unit diary of the Veteran's United States Marine Corps Battery from March 1964 were obtained in September 2014.  See September 2014 Letter from the Veteran's Representative and Attachments.  These records confirm "three non-battle deaths as a result of accidental explosion of dud projectile," on March 7, 1964 in support of "Exercise Winter Night."  Additionally, the Veteran's service treatment records confirm that he was admitted to the U.S. Naval Hospital at Camp Pendleton, California on February 19, 1964, for a crushing injury of the right finger, and, on March 6, 1964, he was "discharged to light duty."  See March 1964 Hospitalization Narrative Summary (stating that "on 3-6-64 the area appeared to be clean and healing progressively and the patient was discharged to light duty for 3 weeks . . .").  Accordingly, given the Veteran's testimony concerning this event, and considering the subsequently obtained service department records, the Board finds that the record reflects the requisite credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Finally, as to the third element, that of a nexus between the Veteran's PTSD and the in-service stressor, the Veteran's private treating psychiatrist has consistently linked the Veteran's psychiatric symptomatology to the traumatic events that occurred during his military service.  See, e.g., October 2006 Group Psychotherapy Summary from Dr. R.T.M. (reflecting that the Veteran "continues to think about his military stressors"); June 2007 Group Psychotherapy Summary from Dr. R.T.M. (noting that "the present illness is a continuation of emotional reactions to traumatic stressors encountered while serving in the US Marines").  Moreover, in August 2014, Dr. D.O.B., a licensed clinical psychologist board certified in traumatic stress, reviewed the claims file and found that, based on his own medical knowledge and the Veteran's extensive private psychological treatment history, "it is more likely than not that [the Veteran] has Post Traumatic Stress Disorder due to clearly identified stressors he experienced" during his military service.  This constitutes highly probative evidence of a nexus between the Veteran's PTSD and his active service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).  Moreover, there is no medical evidence that directly conflicts with these determinations.  

Accordingly, given the medical evidence diagnosing PTSD in accordance with the DSM criteria, given confirmation of the in-service stressor, and given the medical evidence of a nexus between the Veteran's current psychiatric symptomatology and the claimed in-service stressor, the Board finds that the evidence is at least in equipoise as to whether his current psychiatric disability is related to his active service.  See 38 C.F.R. §§ 3.303(a), 3.304(f); Shedden, 381 F.3d at 1166-67.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for and acquired psychiatric disorder, including PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Thyroid Disorder

The Veteran asserts that he has a current thyroid disability that is the result of his in-service exposure to Agent Orange while service in Vietnam during the Vietnam War.  

In addition to the above mentioned criteria, service connection for certain listed disabilities may also be established by legal presumption where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); see generally McCartt v. West, 12 Vet. App. 164, 166-68 (1999).  Under VA law, "Service in the Republic of Vietnam" requires that a service member must have set foot on the landmass of Vietnam, or been present on a smaller "brown water" vessel navigating its inland waterways.  See Haas v. Peake, 525 F.3d 1168, 1193, 1197 (Fed. Cir. 2008).  (upholding VA's interpretation of the applicable regulations as requiring that a Veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure).  

Even where presumptive service connection for a disease associated with herbicide exposure is not available, are not met, such as when a Veteran claims service connection for a disorder that is not listed in 38 C.F.R. § 3.309(e) as being presumed to herbicide exposure, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Reviewing the pertinent evidence of record, the Veteran's service personnel records (SPRs) indicate that he served aboard the U.S.S. Tortuga, which has been determined by VA to have "operat[ed] primarily or exclusively on Vietnam's inland waterways."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/
VENavyShip.htm (updated December 2014).  Additionally, his SPRs reflect that he served aboard the U.S.S. Thomaston in November and December 1964, which "operat[ed] temporarily on Vietnam's inland waterways" during that time.  Id. (reflecting that "USS Thomaston (LSD-28) conducted dredge lift on Saigon River during November 1964"); see also Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010) (reflecting that service in the "the rivers, canals, estuaries, delta areas, and enclosed bays of Vietnam" is sufficient to establish the presumption of herbicide exposure).  Accordingly, by virtue of this "brown water" service, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

The Veteran's service treatment records contain no notation indicating a diagnosis of or treatment for a thyroid condition.  

Post-service VA treatment records reflect that the Veteran was hospitalized in June 1975, eight years after his discharge from service, for a "hypercatabolic state secondary to hyperthyroidism" and Graves' disease (thyrotoxicosis).  His thyrotoxicosis was treated with radioactive thyroid ablation, using radioactive iodine 131.  See September 1975 VA Hospital Summaries.  He has since undergone continued treatment for hypothyroidism.  

In September 2014, the Veteran, through his representative, submitted a private medical opinion from Dr. T.W.A., which opined that the Veteran's Graves' disease was more likely than not related to in-service exposure to herbicides, specifically Agent Orange.  Therefore, Dr. T.W.A. opined that it was at least as likely as not that the Veteran's current thyroid disorder was the result of the treatment for the thyrotoxicosis, which resulted from his in-service herbicide exposure.  

In explaining this conclusion, Dr. T.W.A. noted that the Veteran's current thyroid disorder stemmed from his initial treatment for Graves' disease shortly after his discharge from active service.   Dr. T.W.A. further discussed a study, involving more than 200,000 Veterans, that was presented at the American Association of Clinical Endocrinologists annual meeting in April 2010, which showed that Graves' Disease (thyrotoxicosis) was three times more prevalent in those Veterans who had been exposed Agent Orange than those with no such exposure.  Therefore, Dr. T.W.A. found that it was at least as likely as not that the Veteran's current thyroid problems, diagnosed as hypothyroidism, were the result of the 1975 treatment for thyrotoxicosis which resulted from his in-service herbicide exposure. 

Because Dr. T.W.A. wrote his September 2014 opinion following a review of the pertinent evidence of record, and offered an opinion regarding the etiology of the Veteran's thyroid disorder based on the relevant medical evidence of record, as well as his own medical knowledge and recent relevant medical scholarship, the Board finds the September 2014 medical opinion to be highly probative.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).

Therefore, the evidence indicates that the Veteran was exposed to herbicides in Vietnam, that he has been diagnosed with a current thyroid disability, to include hypothyroidism, and that the thyroid disorder was at least as likely as not caused by the in-service exposure to herbicides.  See Combee, 34 F.3d at 1039.  Accordingly, service connection for a thyroid disorder is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.


ORDER

As new and material evidence has been submitted, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, is granted.

Entitlement to service connection for a thyroid disorder, due to in-service herbicide exposure, is granted.


REMAND

The Veteran has asserted that he is unemployable, primarily due to his now service-connected thyroid and psychiatric disabilities.  See, e.g., March 2012 Statement (noting that he is unable to get job due to residuals of his thyroid disability); August 2014 Letter from Dr. D.O.B. (reflecting that his psychiatric symptomatology "preclud[es] any type of work").

In this regard, a TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Here, it is unclear whether Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) until the Agency of Original Jurisdiction (AOJ) assigns a disability rating for the award of service connection for his thyroid disorder and acquired psychiatric disability discussed above.  As such, the issue of TDIU is deferred pending the rating of the Veteran's now service-connected thyroid and psychiatric disorders.  Accordingly, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, including a determination as to whether a VA TDIU examination is warranted, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

The Board notes that the Veteran's currently assigned disability ratings (for his service-connected bilateral hearing loss, tinnitus, and right fifth finger injury) do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  Notably, the Board is prohibited from assigning a TDIU on an extraschedular basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, on remand, if, after ratings are assigned to the thyroid and psychiatric disabilities, the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for a thyroid disability and an acquired psychiatric disorder.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claim of entitlement to a TDIU.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

3.  Obtain all outstanding VA treatment records and associate them with the claims file.

4.  Then, determine whether a VA examination is warranted to evaluate the issue of entitlement to a TDIU.  If so, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., bilateral hearing loss; tinnitus; and right fifth finger injury, with fracture of middle phalanx and metacarpal with contractures; as well as the now service-connected thyroid disability and acquired psychiatric disorder) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.  

5.  Then, after completing the above and any other development that may be indicated, readjudicate the claim of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


